Name: Council Regulation (EEC) No 1520/76 of 24 June 1976 on imports of durum wheat originating in Morocco
 Type: Regulation
 Subject Matter: plant product;  EU finance;  Africa;  trade
 Date Published: nan

 28.6.1976 EN Official Journal of the European Communities L 169/42 COUNCIL REGULATION (EEC) No 1520/76 of 24 June 1976 on imports of durum wheat originating in Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco and the Interim Agreement (2) on the advance implementation of certain provisions of the Cooperation Agreement relating to trade in goods were signed on 27 April 1976; Whereas Article 16 of the Cooperation Agreement and Article 9 of the Interim Agreement provide for special arrangements for imports of durum wheat falling within subheading 10.01 B of the Common Customs Tariff originating in Morocco; whereas the implementation of these arrangements requires that implementing rules be adopted, HAS ADOPTED THIS REGULATION: Article 1 The levy applicable to imports into the Community of durum wheat falling within subheading 10.01 B of the Common Customs Tariff originating in Morocco and transported direct from Morocco to the Community shall be that fixed pursuant to Article 13 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), less 0Ã 5 unit of account per metric ton. Article 2 The arrangements provided for in this Regulation shall apply with effect from the date of the entry into force of the Interim Agreement between the European Economic Community and the Kingdom of Morocco. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1976. For the Council The President G. THORN (1) Opinion delivered on 18 June 1976 and not yet published in the Official Journal. (2) OJ No L 141, 28. 5. 1976, p. 98. (3) OJ No L 281, 1. 11. 1975, p. 1.